Title: To Thomas Jefferson from David Howell, 6 July 1790
From: Howell, David
To: Jefferson, Thomas



Dear Sir
Providence, July 6, 1790.

Your favour of the 23d. ult. came duly to hand.—I thank you for your polite attention to the business with which I reluctantly charged you, and hope I have the honour of standing, by your means, rectus in Curia.
Having been informed that a Printer is to be Selected in each of the States, for promulgating the laws of the United States, the immediate object of this letter is to recommend for that Employment John Carter, Esq; who has for 20 years past kept the Post-Office here. His Printing-Office was the first established in this town. He is the Senior Printer of our State, and circulates a much greater number of Papers than any other Typographer Therein.
Mr. Carter was taught “the Art which preserves all other Arts” under the late Dr. Franklin, is uncontrovertibly the most accurate Printer in the State, and is himself a good Writer also. He has many Claims to the Notice of the Public, has a numerous Family to provide for, is a worthy Citizen, and a Friend to good Government. I am, with great Esteem, dear Sir, Your most obedient humble Servant,

David Howell

